Citation Nr: 1741664	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-58 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for skin cancer, to include melanoma and basal cell carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this claim has been subsequently transferred to the RO in Lincoln, Nebraska. 

The Board notes that the Veteran also perfected an appeal of the issue of entitlement  for special monthly compensation based on the need for aid and attendance or by reason of being housebound.  In a December 2016 rating decision, entitlement to special monthly compensation based on housebound criteria was granted.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.  


FINDINGS OF FACT

The preponderance of evidence is against the finding that the Veteran's skin cancer, to include melanoma and basal cell of the right arm and chest, was incurred or the result of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2015. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claims. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Generally 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases and cancers may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  In this case, the Veteran served in the Republic of Vietnam during the relevant period, so exposure to herbicide agents is presumed. 38 C.F.R. § 3.307 (a).  However skin cancers such as melanoma are not among the listed presumptive diseases.  As such, the Veteran's claim for service connection cannot be granted presumptively under this criteria. 

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicide agents with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide agent exposure 

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 
38 C.F.R. § 3.304 (d). 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Kahana, 24 Vet. App. at 433; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996) (citing Gilbert, 1 Vet. App. at 54  ).

Skin Cancer 

The Veteran claims that his skin cancer, to include melanoma and basal cell on his right arm and chest, is due to his time in active service.  Significantly, the Veteran notes that he had several cysts removed during his active service, and that such condition is related to his skin cancer.   The Board, however, finds that a review of the competent medical evidence of record, to include a VA medical opinion, private and VA treatment records, and service medical records, reveals that the Veteran's skin cancer was not related to any aspects of his active service, to include any in-service skin condition.  Therefore, as the preponderance of evidence is against the finding that the Veteran's skin cancer was due to his active service, the Veteran's claim for service connection must be denied. 

As an initial matter, the Board notes that the Veteran's claim fulfills the first two elements for service connection; that is, a current disability and an in-service incident or injury.  VA and private treatment records demonstrate that the Veteran was diagnosed and treated for malignant melanoma of the right upper breast and right forearm.  To this end, in March 2015, the Veteran's private physician,          Dr. M.S., diagnosed and successfully surgically removed the Veteran's malignant melanoma in both areas.  Therefore, the evidence does demonstrate that the Veteran had a disability during the claims period. 

Likewise, a review of the Veteran's service treatment records and lay statements also reveals the in-service incident / injury requisite for service connection.  Specifically, service treatment records for when the Veteran was on active duty demonstrates that he was treated for cysts during his service period.  To this end, treatment records show in September 1962 the Veteran had a histiocytoma removed from the back of his neck, and in June 1963 had a neuroma removed from his right chest area.  The Board finds that such incurrence of a skin condition during service constitutes sufficient evidence to fulfill the second requisite element of service connection of an in service incurrence or injury. 

Turning to the third and final element of service connection, also known as the nexus element, the evidence of record must demonstrate that the Veteran's disability is etiologically related to the claimed in-service incurrence or incident.  Here, in other words, the competent medical evidence must show that the Veteran's skin cancer is due to the Veteran's active service, to include his cysts/skin condition which he received treatment for during service. 

The Board notes that the VA acquired a VA medical opinion with regards to the etiology of the Veteran's skin cancer in November 2016.  In the examination report and opinion, the examiner noted a comprehensive review of the Veteran's service treatments records, VA and private post-service medical records, and the entire claims file.  The VA examiner noted the Veteran's relevant medical history, to include the removal of cysts during the Veteran's active service in 1962 and 1963.  However, despite such in-service incident, the examiner nonetheless concluded that it was less likely than not that the Veteran's skin cancer was due to, or the result of, any aspect of his active service.  As a rationale, the examiner noted that a review of medical literature does not indicate any known medical connection between the development of cysts, to include the Veteran's histiocytoma and neuroma, and the development of skin melanoma.  In this regard the examiner noted plausible risk factors for such skin cancer include heredity, fair skin, and moles, not cysts. 

The Board notes that in addition to those medical opinions, no additional competent evidence regarding the etiology of the Veteran's skin cancer is of record.  The Board notes that a close review of the Veteran's claims file and medical history reveals no additional evidence that speaks to the etiology of this claimed condition, or any potential nexus with any aspect of the Veteran's active service, to include his service in Vietnam.  Indeed, the Veteran's own lay statements does not set forth any additional arguments or claims with regards to relating his skin cancer to any other aspect of his service; the Veteran has continuously and exclusively asserted that his recently diagnosed skin cancer was due to his cyst/skin condition he was treated for during service, to include specifying specific years of his treatment in 1962-1963. 

The Board also acknowledges that the Veteran believes, and has continuously asserted, that his skin cancer is related to service.  The Board notes that the Veteran is competent to provide testimony concerning factual/observable matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's skin cancer is related to skin condition/cysts during his active service, the Board finds that evidence is not competent as the Veteran is not shown to have the required training to diagnose respiratory disabilities and opine as to their etiology.  To the extent those statements may be competent, the Board ultimately assigns the greater probative weight to the medical evidence of record.  That evidence was provided by trained medical professional whose opinion is founded on a review of not only the medical evidence or record, but his professional experience, medical expertise, and medical literature.  As such, the Board finds the November 2016 opinion to be not only adequate, but highly probative and dispositive in considering any connection between the Veteran's claims skin cancer and his active service.  As there is no probative medical opinion supporting a nexus between the Veteran's disability and service, the Veteran's claim must be denied. 

Accordingly, the Board finds that the claim of entitlement to service connection for skin cancer must be denied because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 





ORDER

Entitlement to service connection for skin cancer is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


